DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition and patterning method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al (JP 2013-216858 and its machine translation).
Hirota et al disclose a metal oxide nanoparticle coated/ functionalized with at least two carboxylic acid compounds (differing in structure as instantly required; see abstract). 
The particles are preferably zirconium oxide nanoparticles and the types of nanoparticles (cores) comprises at least one type from the group consisting of Ti, Al, Zr, Zn, Sn, and Ce ([0006], [0021]; instant claims 1 and 6). The reference clearly teaches carboxylic acids as first and second modification groups having different structures which each fall within the scope of the instant (a01) of instant claim 2, also meeting the limitations of the instant claims 3 and 4 ([0006], [0009]-[0012], [0015]-[0020]). The resultant nanoparticles are crosslinked as required by the instant claim 1 ([0014]). 
The resultant nanoparticles are taught to be employed in compositions comprising a variety of additives, including solvents ([0062]; instant claim 7). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare metal oxide nanoparticles choosing to include a combination of nanoparticles having two cores comprised of two distinct metal oxides, modified by first and second groups, each being a distinct carboxylic acid compound as taught by the reference, wherein the resultant metal oxide nanoparticles also meet the limitations of the instant claims.
Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al (WO 2013/085062 and its machine translation).
Hirota et al disclose a metal oxide nanoparticle coated/ functionalized with at least two carboxylic acid compounds (differing in structure as instantly required; see abstract). 
The particles are preferably zirconium oxide nanoparticles and the types of nanoparticles (cores) comprises at least one type from the group consisting of Ti, Al, Zr, Zn, Sn, and Ce ([0030], [0039], [0047], [0059]; instant claims 1 and 6). The reference clearly teaches carboxylic acids as first and second modification groups having different structures which each fall within the scope of the instant (a01) of instant claim 2, also meeting the limitations of the instant claims 3 and 4 ([0061]-[0075], [0105]-[0116]). The resultant nanoparticles are crosslinked when cured in composition as required by the instant claim 1 (exemplified materials, examples). 
The resultant nanoparticles are taught to be employed in compositions comprising a variety of additives, including solvents ([0170]; instant claim 7). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare metal oxide nanoparticles choosing to include a combination of nanoparticles having two cores comprised of two distinct metal oxides, modified by first and second groups, each being a distinct carboxylic acid compound as taught by the reference, wherein the resultant metal oxide nanoparticles also meet the limitations of the instant claims.
Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al (WO2017/163610 and its machine translation).
Akatsuka et al disclose zirconium oxide nanoparticles coated with one or more compounds selected from the group consisting of:

    PNG
    media_image1.png
    93
    609
    media_image1.png
    Greyscale

The compounds are preferably employed in combination, most preferably a carboxylic  acid in combination with a phosphonic or sulfonic compound, or multiple carboxylic acids having structures of (a01), (a02), and (a03) ([0022]-[0032]; instant claims 1-4). 
The reference teaches that while the particles are primarily Zr, that additional metal oxides nanoparticles may be includes in small amounts, including Al, Y, La, Yb. Sc, Ce, Hf and Er ([0033]-[0035]; instant claims 1 and 6). The resultant nanoparticles are crosslinked when cured in composition as required by the instant claim 1 (exemplified materials, examples).
The composition comprises the particles and additives including solvents ([0061], [0066]; instant claim 7). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare metal oxide nanoparticles choosing to include a combination of nanoparticles having two cores comprised of two distinct metal oxides, modified by distinct first and second groups, each being a distinct carboxylic acid compound as taught by the reference, wherein the resultant metal oxide nanoparticles also meet the limitations of the instant claims.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a nanoparticle as instantly claimed, wherein the metal oxide nanoparticle comprises a metal oxide as set forth by the instant formula (m01).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722